EXHIBIT (a)(11) COLONIAL COMMERCIAL CORP. REPORTS SECOND QUARTER FINANCIAL RESULTS HAWTHORNE, New Jersey (August 5, 2009) – Colonial Commercial Corp. (“Colonial”) (OTC Bulletin Board: “CCOM,” “CCOMP”), today announced financial results for the second quarter and the six months ended June 30, 2009. Quarter Ended June 30, 2009 Sales decreased by 15.9%, or $3,823,323, to $20,199,862 for the quarter ended June 30, 2009 from $24,023,185 for the same period in 2008.The decline reflects the general economic slowdown, a decline in both residential and commercial construction and renovations, and a significantly cooler month of June that negatively impacted the sales of HVAC equipment. Gross profit decreased by 23.9%, or $1,660,060, to $5,283,553 for the quarter ended June 30, 2009 from $6,943,613 for the same period in 2008.Gross profit expressed as a percentage of sales decreased by 2.7% to 26.2% in 2009 compared to 28.9% for the comparable period in 2008. The decline in gross profit and the decrease in gross margin expressed as a percentage of sales were primarily caused by decreasing sales, price reductions, lower earned volume rebates, and reduced cash discounts taken on purchases. Net loss for the quarter ended June 30, 2009 was $400,855 compared to net income of $640,475 for the same period in 2008.The loss reflects a $1,660,060 decrease in gross margins, partially offset by a $834,163 decrease in selling, general and administrative expense and a $117,925 decrease in interest expense.The Company also incurred a $309,900 non-cash charge to intangible assets of our S&A subsidiary. Six Months Ended June 30, 2009 Sales decreased by 15.2%, or $6,427,027, to $35,817,286 for the six months ended June 30, 2009 from $42,244,313 for the same period in 2008.The decline reflects the general economic slowdown, a decline in both residential and commercial construction and renovations, and a significantly cooler month of June that negatively impacted the sales of HVAC equipment. Gross profit decreased by 21.3%, or $2,622,467, to $9,676,732 for the six months ended June 30, 2009 from $12,299,199 for the same period in 2008.Gross profit expressed as a percentage of sales decreased by 2.1% to 27.0% in 2009 compared to 29.1% for the comparable period in 2008. The decline in gross profit and the decrease in gross margin expressed as a percentage of sales were primarily caused by decreasing sales, price reductions, lower earned volume rebates, and reduced cash discounts taken on purchases. Net loss for the six months ended June 30, 2009 was $1,985,479 compared to net loss of $859,195 for the same period in 2008.The loss reflects a $2,622,467 decrease in gross margins, partially offset by a $1,512,561 decrease in selling, general and administrative expense and a $346,020 decrease in interest expense. The Company also incurred a $309,900 non-cash charge to intangible assets of our S&A subsidiary. William Pagano, Chief Executive Officer of the Company, said, “The unusually cool temperatures in the second quarter negatively impacted our sales of HVAC equipment. We also continue to confront poor conditions in the economy generally and within the construction industry. “We are reacting to these conditions by expanding our contractor training programs, emphasizing our high-efficiency, energy-saving products, and continuing our aggressive cost cutting programs.” About Colonial Commercial Corp. Colonial distributes heating, ventilating and air conditioning, (“HVAC”), equipment, parts and accessories, climate control systems, and plumbing and electrical supplies and equipment to professional contractors in the states of New York, New Jersey, Massachusetts, Connecticut and eastern Pennsylvania through its subsidiaries; Universal Supply Group, Inc., www.usginc.com, The RAL Supply Group, Inc., www.ralsupply.com, American/Universal Supply Division, www.ausupplyinc.com, and S&A Supply, Inc., www.sasupplyinc.com. These contractor customers purchase and install equipment and systems for residential, commercial and industrial users.Colonial also provides control system design, custom control panel fabrication, technical field support, in-house training and climate control consultation for engineers and installers.The Company is a leader in the design of direct digital control systems and systems that control multi-location facilities through the Internet. The Company also distributes home appliances to dealer groups and appliance stores through its Goldman Universal division, and water filtration systems, parts and accessories and other products through its e-commerce store, www.procontractorstore.com, operated by RAL.The Company is headquartered in New Jersey, and, with its affiliates, operates out of 20 locations in its geographic trading area.For more information on Colonial’s operations, products and/or services, please visit www.colonialcomm.com. Safe Harbor Statement The foregoing press release may contain statements concerning Colonial Commercial Corp.’s financial performance, markets and business operations that may be considered "forward-looking" under applicable securities laws. Colonial cautions readers of this press release that actual results might differ materially from those projected in any forward-looking statements. Factors which might cause actual results to differ materially from any results that are projected in the forward-looking statements include the following: continued acceptance of the company's products in the marketplace, competitive factors, dependence upon third-party vendors, and other risks detailed in the company's periodic report filings with the Securities and Exchange Commission.These and certain other factors which might cause actual results to differ materially from those projected are detailed from time to time in Colonial's periodic reports and registration statements filed with the Securities and Exchange Commission, which important factors are incorporated herein by reference. Colonial undertakes no obligation to update forward looking statements to reflect changed assumptions, the occurrence of unanticipated events, or changes in future operating results, financial condition or business over time. For further information, please contact William Pagano, Chief Executive Officer, or William Salek, Chief Financial Officer, at (973) 427-8224. (Financial Highlights Follow) COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Condensed Consolidated Balance Sheets June 30, December 31, (unaudited) Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $504,817 in 2009 and $472,526 in 2008 Inventory Prepaid expenses and other current assets Deferred tax asset - current portion Total current assets Property and equipment Goodwill Other intangibles Other assets – noncurrent Deferred tax asset – noncurrent $ $ Liabilities and Stockholders' Equity Current liabilities: Trade payables $ $ Accrued liabilities Income taxes payable Borrowings under credit facility - revolving credit Convertible notes payable, includes related party notes of $200,000 in 2009 and $62,500 in 2008 Notes payable - current portion; includes related party notes of $750,000 in 2009 and $30,000 in 2008 Total current liabilities Convertible notes payable, includes related party notes of $0 in 2009and $200,000 in 2008 - Notes payable, excluding current portion; includes related party notes of $0 in 2009 and $750,000 in 2008 Total liabilities Commitments and contingencies Stockholders' equity: Redeemable convertible preferred stock, $.05 par value, 2,500,000 shares authorized, 447,891 shares issued and outstanding in 2009 and 2008, liquidation preference of $2,239,455 in 2009 and 2008 Common stock, $.05 par value, 20,000,000 shares authorized, 4,654,953 shares issued and outstanding in 2009 and 2008 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity $ $ COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES
